Name: Council Regulation (EC) No 684/95 of 27 March 1995 amending Regulation (EC) No 603/95 on the common organization of the market in dried fodder
 Type: Regulation
 Subject Matter: agri-foodstuffs;  cooperation policy;  economic policy;  agricultural activity;  agricultural policy
 Date Published: nan

 Avis juridique important|31995R0684Council Regulation (EC) No 684/95 of 27 March 1995 amending Regulation (EC) No 603/95 on the common organization of the market in dried fodder Official Journal L 071 , 31/03/1995 P. 0003 - 0004COUNCIL REGULATION (EC) No 684/95 of 27 March 1995 amending Regulation (EC) No 603/95 on the common organization of the market in dried fodderTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 42 and 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas in adopting Regulation (EC) No 603/95 on the common organization of the market in dried fodder (3) the Council indicated that the level of the advance payment foreseen in Article 6 remained to be fixed definitively; Whereas it is necessary that the increased level of the advance should not disturb the correct application of the maximum guaranteed quantity system; Whereas this objective can be achieved by a system of securities; Whereas this new possibility should not be to the detriment of operators who prefer to receive the lower level of advance foreseen in Article 6 without a security; Whereas Regulation (EC) No 603/95 shall therefore be amended, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 603/95 is hereby amended as follows: 1. Article 6 shall be replaced by the following: 'Article 6 1. Undertakings processing dried fodder which apply for aid under this Regulation shall be entitled to an advance payment of: - ECU 41,30 per tonne in the case of dried fodder for which the aid in Article 3 (2) is claimed, or ECU 55,06 per tonne if they have lodged a security of ECU 13,76 per tonne, and - ECU 23,18 per tonne in the case of dried fodder for which the aid in Article 3 (3) is claimed, or ECU 30,91 per tonne if they have lodged a security of ECU 7,73 per tonne. Member States shall carry out the necessary checks to ensure that entitlement to the advance is justified. Once entitlement to the payment is established, payment of the advance shall be made. However, the advance may be paid before entitlement has been established where a security equal to the amount of the advance, plus 10 %, has been lodged by the processing undertaking. Such security shall cover any other security that may have been lodged in accordance with the first or second indent of the first subparagraph. That security shall be reduced to the level provided for under the said first or second indent as soon as entitlement to aid is established and shall be totally released on the payment of the balance. 2. In order to qualify for an advance payment, the dried fodder in question must have left the processing undertaking. 3. Where an advance has been made, a balance shall be paid equal to the difference, if any, between the amount of the advance and the total amount of aid due to the undertaking processing dried fodder, taking into account Article 5. 4. Where an advance has been made which exceeds the total payment to which the undertaking processing dried fodder is entitled, taking into account Article 5, the undertaking shall repay to the competent authority of the Member State, on demand, such part of the advance as constituted an overpayment.` 2. In Article 18 (a), the following indent shall be added after the second indent: '- the release of securities referred to in Article 6 (1).` 3. In Article 20, the following paragraph shall be added: '3. References to Regulations repealed pursuant to paragraphs 1 and 2 are to be construed as being made to this Regulation.` Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1995. For the Council The President J. PUECH